Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14, drawn to a method of disrupting or reducing the mass of a biofilm using matrix metalloprotease proteins, is classified in A61K38/4886.
Group II. Claims 15-20, drawn to therapeutic composition comprising matrix metalloprotease proteins, or a kit comprising them, is classified in A01N37/18.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of Group I can be practiced with a materially different product such as washing with soap and water, treating with antibiotics, and applying colloidal silver to a biofilm in a wound via a bandage.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	The inventions have acquired a separate status in the art due to their recognized divergent subject matter.

(c) 	The prior art applicable to one invention would not likely be applicable to another invention.
(d)	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

	It would be an undue burden to search for more than one invention since the inventions have acquired a separate status in the art due to their different classifications of their divergent subject matter. Groups I-II have different CPC classifications or assignments and would therefore require searching in multiple classification symbols. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
Moreover, this application contains claims directed to more than one species of the generic invention.  Note that the species of MMPs listed below are evidenced by Verma (Verma R., Hansch, C. Matrix metalloproteinases (MMPs): Chemical–biological functions and (Q)SARs. Bioorganic & Medicinal Chemistry. (2007) 15(6) pp.2223-2268).  
If Group I is elected, then an election of species is required from:
Species A: elect a specie of MMP (see Verma, p. 2225, table 2):
(1) Collagenases (MMP 1, 8, 13, 18)
(2) Gelatinases (MMP 2, 9)
(3) Stromelysins (MMP 3, 10, 11, 27)
(4) Matrilysins (MMP 7, 26)
(5) Enamylysin (MMP 20)
(6) Epilysin (MMP 28)

(8) Macrophage metalloelastase (MMP 12)
(9) RAS I (MMP 19)
(10) Enamylysin (MMP 20)
(11) ID’d on Chromosome I (MMP 21)
(12) Human ovary cDNA (MMP 23A, 23B)
Species B: elect a genus of bacteria as set forth in claim 9.

If Group II is elected, then an election of species is required from:
Species A: elect a specie of MMP (see Verma, p. 2225, table 2)
(1) Collagenases (MMP 1, 8, 13, 18)
(2) Gelatinases (MMP 2, 9)
(3) Stromelysins (MMP 3, 10, 11, 27)
(4) Matrilysins (MMP 7, 26)
(5) Enamylysin (MMP 20)
(6) Epilysin (MMP 28)
(7) Membrane type (MMP 14-17, 24, 25)
(8) Macrophage metalloelastase (MMP 12)
(9) RAS I (MMP 19)
(10) Enamylysin (MMP 20)
(11) ID’d on Chromosome I (MMP 21)
(12) Human ovary cDNA (MMP 23A, 23B)

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) 	The species have acquired a separate status in the art due to their recognized divergent subject matter.
(b) 	The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above members of each species.
(c) 	The prior art applicable to one member within a species would not likely be applicable to another member of the species.
(d)	The species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently the following 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Mr. Richard Stern on 02/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653